UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K (Mark One) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:December 31, 2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file No.: 1-737 TEXAS PACIFIC LAND TRUST (Exact Name of Registrant as Specified in its Charter) Not Applicable 75-0279735 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 1700 Pacific Avenue, Suite 2770 Dallas, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(214) 969-5530 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of Each Exchange on Which Registered Sub-shares in Certificates of Proprietary Interest (par value $.03-1/3 per share) New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No R Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes ¨No R Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web Site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check One) Large accelerated filer ¨ Accelerated filer R Non-accelerated filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No R The aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter (June 30, 2011) was approximately $410,013,688. DOCUMENTS INCORPORATED BY REFERENCE: None. Cautionary Statement Regarding Forward-Looking Statements Statements in this Annual Report on Form 10-K that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including statements regarding management’s expectations, hopes, intentions or strategies regarding the future.Forward-looking statements include statements regarding the Trust’s future operations and prospects, the markets for real estate in the areas in which the Trust owns real estate, applicable zoning regulations, the markets for oil and gas, production limits on prorated oil and gas wells authorized by the Railroad Commission of Texas, expected competition, management’s intent, beliefs or current expectations with respect to the Trust’s future financial performance and other matters.All forward-looking statements in this Report are based on information available to us as of the date this Report is filed with the Securities and Exchange Commission, and we assume no responsibility to update any such forward-looking statements, except as required by law.All forward-looking statements are subject to a number of risks, uncertainties and other factors that could cause our actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.These risks, uncertainties and other factors include, but are not limited to, the factors discussed in Item 1A “Risk Factors” and Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” PART I Item 1.Business. (a)General Development of Business.The registrant (hereinafter called “Texas Pacific” or the “Trust”) was organized under a Declaration of Trust, dated February 1, 1888, to receive and hold title to extensive tracts of land in the State of Texas, previously the property of the Texas and Pacific Railway Company, and to issue transferable Certificates of Proprietary Interest pro rata to the holders of certain debt securities of the Texas and Pacific Railway Company.The Trustees are empowered under the Declaration of Trust to manage the lands with all the powers of an absolute owner, and to use the lands and the proceeds of sale of the lands, either to pay dividends to the Certificate holders or to buy in and cancel outstanding Certificates.The Trust’s income is derived primarily from land sales, oil and gas royalties, grazing leases, and interest.This method of operation has continued through the present.During the last five years there has not been any reorganization, disposition of any material amount of assets not in the ordinary course of business (although in the ordinary course of business Texas Pacific does sell or lease large tracts of land owned by it), or any material change in the mode of conducting business. Texas Pacific’s income from oil and gas royalties has been limited in the past by the level of production authorized for prorated wells each year by the regulations of the Railroad Commission of the State of Texas.The monthly percentage of allowable production has averaged 100% in recent years, but, because of the limited capacity of older wells and other operating problems, the percentage permitted by the Railroad Commission could not be produced by most operators. (b)Financial Information about Industry Segments.Texas Pacific does not have identifiable industry segments, although, as shown in the Statements of Income included in the financial statements incorporated by reference in Item 8 of this Report on Form 10-K, land sales, oil and gas royalties, grazing leases, and interest income are the major contributors to the income of Texas Pacific.The Trust’s management views its operations as one segment and believes the only significant activity is managing the land which was conveyed to the Trust in 1888.Managing the land includes sales and leases of such land and the retention of oil and gas royalties.See the Statements of Income for additional sources of income for the last three (3) years of Texas Pacific. (c)Narrative Description of Business.As previously indicated, the business done and intended to be done by Texas Pacific consists of sales and leases of land owned by it, retaining oil and gas royalties, temporary cash investments and the overall management of the land owned by it. (i) During the last three fiscal years the following items have accounted for more than fifteen percent (15%) of total revenues. Oil and Gas Royalties 43% 58% 66% Land Sales 35% – – Easements and Sundry Income 19% 21% 16% (ii) Texas Pacific is not in the business of development of new products. (iii) Raw materials are not necessary to the business of Texas Pacific. (iv) Patents, trademarks, licenses, franchises or concessions held are not material to any business of Texas Pacific. (v) The business of Texas Pacific is not seasonal in nature, as that term is generally understood, although land sales may vary widely from year to year and quarter to quarter. (vi) The business of Texas Pacific does not require Texas Pacific to maintain any particular amount or item of working capital. (vii) During 2011, no single customer or group of affiliated customers accounted for ten percent (10%), or more, of Texas Pacific’s consolidated revenues.Texas Pacific received $1,570,900, or approximately 10.7 percent of its oil and gas royalty income, during 2011 from Plains Marketing, L.P., and $1,548,043, or approximately 10.5 percent of its oil and gas royalty income, from Chevron USA, Inc. (viii) Backlogs are not relevant to an understanding of Texas Pacific’s business. (ix) No material portion of Texas Pacific’s business is subject to renegotiation or termination at the election of the Government. (x) The Trust does not have competitors, as such, in that it sells, leases and generally manages land owned by it and, to that extent, any owner of property located in areas comparable to the Trust is a potential competitor. (xi) Research activities relating to the development of new products or services or to the improvement of existing products or services are not material to the Trust’s business. (xii) Compliance with Federal, State and local provisions that have been enacted or adopted regulating the discharge of materials into the environment, or otherwise relating to the protection of the environment, have had no material effect upon the capital expenditures, earnings and competitive position of Texas Pacific.To date, Texas Pacific has not been called upon to expend any funds for these purposes. (xiii) As of February 29, 2012, Texas Pacific had nine (9) full-time employees. 2 (d)Financial Information about Geographic Areas.Texas Pacific does not have any foreign operations.For each of its last three fiscal years, all of the Trust’s revenues have been derived from, and all of its long-lived assets have been located in, the United States. (e)Available Information.The Trust makes available, free of charge, on or through its Internet website copies of its Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K and amendments to those reports as soon as reasonably practicable after they are electronically filed with, or furnished to, the Securities and Exchange Commission (the “SEC”) pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”).We maintain our website at http://www.TPLTrust.com.The information contained on our website is not part of this Report. Item 1A:Risk Factors. An investment in our securities involves a degree of risk.The risks described below are not the only ones facing us.Additional risks not presently known to us or that we currently deem immaterial may also have a material adverse effect on us.If any of the following risks actually occur, our financial condition, results of operations, cash flows or business could be harmed.In that case, the market price of our securities could decline and you could lose part or all of your investment. Global economic conditions may materially and adversely affect our business. Our business and results of operations are affected by international, national and regional economic conditions.A recurrence of recessionary conditions in the United States and elsewhere may lead to reduced industrial production which, in turn, may lead to lower demand and lower prices for oil and gas, which may adversely affect our results of operations. The Trust’s oil and gas royalty revenue is dependent upon the market prices of oil and gas which fluctuate. The oil and gas royalties which the Trust receives are dependent upon the market prices for oil and gas.The market prices for oil and gas are subject to national and international economic and political conditions and, in the past, have been subject to significant price fluctuations.Price fluctuations for oil and gas have been particularly volatile in recent years.Although the Trust’s oil and gas royalties benefited from the substantial increases in the market prices for oil and gas which occurred during 2011, when lower market prices for oil and gas occur they will have an adverse effect on our oil and gas royalty revenues. The Trust is not an oil and gas producer.Its revenues from oil and gas royalties are subject to the actions of others. The Trust is not an oil and gas producer.Its oil and gas income is derived from perpetual non-participating oil and gas royalty interests which it has retained.As wells age the costs of production may increase and their capacity may decline absent additional investment.However, the owners and operators of the oil and gas wells make all decisions as to investments in, and production from, those wells and the Trust’s royalties will be dependent upon decisions made by those operators, among other factors.The Railroad Commission of the State of Texas sets authorized production levels for pro rated wells by regulation.The monthly percentage of allowable production has averaged 100% in recent years.However, in the past the Trust’s income from oil and gas royalties has been limited by the production levels authorized by the Railroad Commission and we cannot assure you that they may not be so limited in the future. 3 Our revenues from the sale of land are subject to substantial fluctuation.We are a passive seller of land and land sales are subject to many factors that are beyond our control. Land sales vary widely from year to year and quarter to quarter.The total dollar amount, the average price per acre, and the number of acres sold in any one year or quarter should not be assumed to be indicative of land sales in the future.The Trust is a passive seller of land and does not actively solicit sales of land.The demand for, and the sale price of, any particular tract of the Trust’s land is influenced by many factors, including, the national and local economies, the rate of residential and commercial development in nearby areas, livestock carrying capacity and the condition of the local agricultural industry, which itself is influenced by range conditions and prices for livestock and agricultural products.Approximately 99% of the Trust’s land is classified as ranch land and intermingled with parcels owned by third parties to form ranching units.The Trust’s ability to sell ranch land is, therefore, largely dependent on the actions of adjoining landowners. The Trust’s remaining holdings of land in metropolitan areas are limited. The sale price of land suitable for development in metropolitan areas is generally substantially higher than the price of land in rural or ranching areas.The Trust’s remaining holdings of land suitable for development in metropolitan areas are limited. If the liability of holders of Certificates of Proprietary Interest and Sub-shares were to be found to be governed by the laws of Texas, holders of Certificates of Proprietary Interest and Sub-shares might be held to have personal liability for claims against the Trust, to the extent such claims exceeded the assets of the Trust. The Declaration of Trust which established the Trust was executed and delivered in New York.Under the laws of the State of New York, the holders of Certificates of Proprietary Interest and Sub-shares are not subject to any personal liability for the acts or obligations of the Trust.The assets of the Trust are located in Texas.Under the laws of the State of Texas the holders of Certificates of Proprietary Interest and Sub-shares may be held personally liable with respect to claims against the Trust, but only after the assets of the Trust first have been exhausted.Thus, if a court were to hold that the liability of holders of Certificates of Proprietary Interest and Sub-shares for obligations is governed by the laws of Texas, rather than New York, it is possible that holders of Certificates of Proprietary Interest and Sub-shares might be held to have personal liability for claims against the Trust to the extent such claims exceeded all of the Trust’s assets. 4 The Trustees are not subject to annual election and, as a result, the ability of the holders of Certificates of Proprietary Interest and Sub-shares to influence the policies of the Trust may be limited. Directors of a corporation are generally subject to election at each annual meeting of stockholders or, in the case of staggered boards, at regular intervals.Under the Declaration of Trust, however, the Trust is not required to hold annual meetings of holders of Certificates of Proprietary Interest and Sub-shares to elect Trustees and Trustees generally hold office until their death, resignation or disqualification.As a result, the ability of holders of Certificates of Proprietary Interest and Sub-shares to effect changes in the Board of Trustees, and the policies of the Trust, is significantly more limited than that of the stockholders of a corporation. Our results of operations for any quarter are not necessarily indicative of our results of operations for a full year. Sales of land fluctuate from quarter to quarter.Revenues from oil and gas royalties may also fluctuate from quarter to quarter based upon market prices for oil and gas and production decisions made by the operators.As a result, the results of our operations for any particular quarter are not necessarily indicative of the results of operations for a full year. Item 1B:Unresolved Staff Comments. Not Applicable. Item 2:Properties. As of February 29, 2012, Texas Pacific Land Trust owned the surface estate in 926,535 acres of land, comprised of numerous separate tracts, located in 19 counties in the western part of Texas.There were no material liens or encumbrances on the Trust’s title to the surface estate in those tracts. The Trust also owns a 1/128 nonparticipating perpetual oil and gas royalty interest under 85,414 acres of land and a 1/16 nonparticipating perpetual oil and gas royalty interest under 373,777 acres of land in the western part of Texas.Generally speaking, if the Trust sells the surface estate in real property with respect to which it holds a perpetual oil and gas royalty interest, that oil and gas royalty interest is excluded from the sale and retained by the Trust. At December31, 2011, grazing leases were in effect on 97 percent or approximately 898,837 acres of the Trust’s land.The Trust regularly enters into grazing leases with many different local ranchers which grant the ranch owner lessees the right to graze livestock on the Trust’s properties.These leases are generally in a standard form common in the locality.Grazing leases are generally entered into for terms ranging from three (3) to five (5) years.The Trust generally retains the right to cancel a grazing lease upon thirty (30) days notice in the event of a sale of the land.No individual grazing lease is material to the Trust. Approximately 31,446 acres of land were sold in 2011. The Trust leases office space in Dallas, Texas. 5 Item 3:Legal Proceedings. Texas Pacific is not involved in any material pending legal proceedings. Item 4:Mine Safety Disclosures. Not Applicable. 6 PART II Item 5:Market for Registrant’s Common Equity, Related Security Holder Matters and Issuer Purchases of Equity Securities. The principal United States market on which Sub-shares in the Trust’s Certificates of Proprietary Interest are traded is the New York Stock Exchange.The range of reported sales prices for Sub-shares on the New York Stock Exchange for each quarterly period during the past two fiscal years was as follows: High Low High Low 1st Quarter $ 2nd Quarter $ 3rd Quarter $ 4th Quarter $ Certificates of Proprietary Interest and Sub-shares are interchangeable in the ratio of one Certificate for 3,000 Sub-shares or 3,000 Sub-shares for one Certificate of Proprietary Interest.Texas Pacific has paid a cash dividend once a year for the preceding 55 years.The cash dividend was $.21 per Sub-share in 2011 and $.20 per Sub-share in 2010 and was paid during the first quarter of each year.Texas Pacific is not a party to any agreement that would limit its ability to pay dividends in the future, although any future dividends are subject to the discretion of the Board of Trustees and will depend upon the Trust’s earnings, capital requirements and financial position, applicable requirements of law, general economic conditions and other factors considered relevant by the Board of Trustees. The approximate numbers of holders of Certificates of Proprietary Interest and Sub-shares, respectively, as of January 31, 2012, were as follows: Certificates of Proprietary Interest – Sub-shares in Certificates of Proprietary Interest TOTAL The Trust did not sell any equity securities during the year ended December 31, 2011. 7 During the fourth quarter of 2011, the Trust repurchased Sub-share certificates as follows: Period Total Number of Sub-shares Purchased Average Price Paid per Sub-share Total Number of Sub- shares Purchased as Part of Publicly Announced Plans or Programs Maximum Number (or Approximate Dollar Value) of Sub- shares that May Yet Be Purchased Under the Plans or Programs October 1, through October 31, 2011 $ – – November 1, through November 30, 2011 $ – – December 1, through December 31, 2011 $ – – Total 111,910* $ – – *The Trust purchased and retired 111,910 Sub-shares in the open market. Item 6:Selected Financial Data. The selected financial data set forth below for the years ended December 31, 2011, 2010, 2009, 2008 and 2007, were derived from our audited financial statements.The data presented below should be read in conjunction with Item 7 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the Financial Statements and Notes thereto incorporated by reference in Item 8 “Financial Statements and Supplementary Data.” 8 Year Ended December 31, Gross income $ Expenses Income before income taxes Income taxes Net income $ Net income per Sub-share $ Dividends per Sub-share $ Average number of Sub-shares outstanding As of December 31, Total assets, exclusive of property with no assigned value $ Item 7: Management’s Discussion and Analysis of Financial Condition and Results of Operations. The following discussion and analysis should be read together with the factors discussed in Item 1A “Risk Factors” and with the Financial Statements, including the Notes thereto, and the other financial information appearing elsewhere in this Report.Period-to-period comparisons of financial data are not necessarily indicative, and therefore should not be relied upon as indicators, of the Trust’s future performance.Words or phrases such as “does not believe” and “believes,” or similar expressions, when used in this Form 10-K or other filings with the SEC, are intended to identify “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Overview The Trust was organized in 1888 and holds title to extensive tracts of land in numerous West Texas counties which were previously the property of the Texas and Pacific Railway Company.We continue to manage those lands for the benefit of the holders of Certificates of Proprietary Interest in the Trust.Our revenues are derived primarily from sales of land, oil and gas royalties, grazing leases of the land and interest.Due to the nature of our operations, our revenue is subject to substantial fluctuations from quarter to quarter and year to year.We are a passive seller of land and do not actively solicit sales of land.In addition, the demand for, and sale price of, particular tracts of land is influenced by many factors beyond our control, including general economic conditions, the rate of development in nearby areas and the suitability of the particular tract for the ranching uses prevalent in western Texas.The Trust is not an oil and gas producer.Rather, its oil and gas revenue is derived from retained perpetual non-participating oil and gas royalty interests.Thus, in addition to being subject to fluctuations in response to the market prices for oil and gas, our oil and gas royalty revenues are also subject to decisions made by the owners and operators of the oil wells to which our royalty interests relate as to investments in and production from those wells.We monitor production reports by the oil and gas companies to assure that we are being paid the appropriate royalties.We review conditions in the agricultural industry in the areas in which our lands are located and seek to keep as much of our lands as possible under lease to local ranchers at competitive rates.In recent years, we have been successful at keeping over 96% of our land subject to grazing leases. 9 Results of Operations The Trust’s primary sources of income are revenue derived from sales of land, either for cash or a combination of cash and mortgage notes, and revenue derived from the Trust’s land and mineral interests. On June 20, 2007, the Trustees authorized a five-for-one split of Sub-shares in certificates of proprietary interest, effective July 2, 2007.As a result, the par value of Sub-shares was reduced from $.16-2/3 per sub-share to $.03-1/3 per sub-share.All figures presented in this report relative to Sub-shares outstanding, earnings per Sub-share, dividends per Sub-share, the number and cost of Sub-shares purchased for cancellation, and the market price of Sub-shares reflect the five-for-one split. 2011 Compared to 2010 Total operating revenues and investing revenues in 2011 aggregated $34,319,036, an increase of $14,227,364, or 70.8%, from the $20,091,672 of total operating revenues and investing revenues recorded in 2010.This increase resulted primarily from increases in land sales, oil and gas royalty revenue, and easements and sundry income.These increases were partially offset by decreases in interest income from notes receivable and investments and, to a much lesser extent, a modest decrease in grazing lease revenue.Earnings per Sub-share certificate were $2.21 for 2011 compared to $1.17 in 2010.The Trust purchased and retired 373,030 Sub-shares during 2011, leaving 9,175,414 Sub-shares outstanding at December31, 2011. Land sales in 2011 were $11,873,112 compared to $2,738,070 in 2010, an increase of $9,135,042, or 333.6%.A total of 31,446 acres were sold in 2011 at an average price of $378 per acre, compared to 2,424 acres and 223 town lots, totaling 43 acres, in 2010 at an average price per acre of $1,110. Rentals, royalties and other income (including interest on investments) were $22,445,924 in 2011 compared to $17,353,602 in 2010, an increase of 29.3%. Oil and gas royalty revenue in 2011 was $14,685,502 compared to $11,573,563 in 2010, an increase of 26.9%.Oil royalty revenue was $11,434,640 and gas royalty revenue was $3,250,862 in 2011.Crude oil production from Trust royalty wells increased 8.4% in 2011 from 2010.The average prices per royalty barrel of crude oil for 2011 and 2010 were $89.21 and $74.57, respectively.Total gas production increased 14.6%, and the average price of gas increased by 2.9%, during 2011 compared to 2010. 10 Grazing lease income in 2011 was $499,400 compared to $506,211 in 2010. Interest revenue (including interest on investments) was $898,277 in 2011 compared to $1,107,726 in 2010, a decrease of 18.9%.Interest on notes receivable amounted to $879,749 in 2011 compared to $1,082,019 in 2010.At year end 2011, notes receivable from land sales were $10,354,103 compared to $14,342,898 at year end 2010.Interest on investments amounted to $18,528 in 2011 and $25,707 in 2010, respectively.Total principal cash payments on notes receivable were $4,163,545 in 2011 including $2,683,841 of prepaid principal. Easement and sundry income revenue in 2011 was $6,362,745 compared to $4,166,102 in 2010.The increase in easement and sundry income revenue was primarily attributable to increases in the amount of pipeline easement income and the amount of sundry lease rental income received in 2011 compared to 2010.Easement and sundry income is unpredictable and may vary significantly from period to period. Taxes, other than income taxes were $922,951 in 2011 compared to $775,380 in 2010.Oil and gas production taxes were $769,807 in 2011 compared to $612,362 in 2010.Ad valorem taxes were $102,625 in 2011 compared to $112,531 in 2010.All other expenses were $2,640,167 in 2011 compared to $2,892,111 in 2010. 2010 Compared to 2009 Total operating revenues and investing revenues in 2010 aggregated $20,091,672, an increase of $6,953,385, or 52.9%, from the $13,138,287 of total operating revenues and investing revenues recorded in 2009.This increase resulted primarily from increases in oil and gas royalty revenue, land sales, easements and sundry income and, to a much lesser extent, a modest increase in grazing lease revenue.These increases were partially offset by decreases in interest income from notes receivable and from investments.Earnings per Sub-share certificate were $1.17 for 2010 compared to $.69 in 2009.The Trust purchased and retired 346,070 Sub-shares during 2010, leaving 9,548,444 Sub-shares outstanding at December31, 2010. Land sales in 2010 were $2,738,070 compared to $523,010 in 2009, an increase of $2,215,060, or 423.5%.A total of 2,424 acres and 223 town lots, totaling 43 acres, were sold in 2010 at an average price of $1,110 per acre, compared to 696 acres in 2009 at an average price per acre of $751. Rentals, royalties and other income (including interest on investments) were $17,353,602 in 2010 compared to $12,615,277 in 2009, an increase of 37.6%. Oil and gas royalty revenue in 2010 was $11,573,563 compared to $8,686,187 in 2009, an increase of 33.2%.Oil royalty revenue was $8,815,689 and gas royalty revenue was $2,757,874 in 2010.Crude oil production from Trust royalty wells decreased 4.6% in 2010 from 2009, but this decrease in the volume of oil produced was more than offset by a 35.4% increase in the average price per barrel of oil received by the Trust in 2010 compared to 2009.Total gas production increased 19.1%, and the average price of gas increased by 24.3%, during 2010 compared to 2009.The average prices per royalty barrel of crude oil for 2010 and 2009 were $74.57 and $55.06, respectively. 11 Grazing lease income in 2010 was $506,211 compared to $492,802 in 2009. Interest revenue (including interest on investments) was $1,107,726 in 2010 compared to $1,269,907 in 2009, a decrease of 12.8%.Interest on notes receivable amounted to $1,082,019 in 2010 compared to $1,216,480 in 2009.At year end 2010, notes receivable from land sales were $14,342,898 compared to $15,728,925 at year end 2009.Interest on investments amounted to $25,707 in 2010 and $53,427 in 2009, respectively.Total principal cash payments on notes receivable were $1,386,027 in 2010 including $60,417 of prepaid principal. Easement and sundry income revenue in 2010 was $4,166,102 compared to $2,166,381 in 2009.The increase in easement and sundry income revenue was primarily attributable to increases in the amount of pipeline easement income and the amount of oil company damage settlements received in 2010 compared to 2009.In addition, sundry income for 2010 includes proceeds of $999,558 from the sale of pipe from an abandoned pipeline easement on Trust acreage.Easement and sundry income is unpredictable and may vary significantly from period to period. Taxes, other than income taxes were $775,380 in 2010 compared to $611,448 in 2009.Oil and gas production taxes were $612,362 in 2010 compared to $453,569 in 2009.Ad valorem taxes were $112,531 in 2010 compared to $108,326 in 2009.All other expenses were $2,892,111 in 2010 compared to $2,482,076 in 2009. Liquidity The Trust’s principal sources of liquidity are its revenues from oil and gas royalties, lease rentals and receipts of interest and principal payments on the notes receivable arising from its sales of land.In the past, these sources have generated more than adequate amounts of cash to meet the Trust’s needs and, in the opinion of management, should continue to do so in the foreseeable future. Off-Balance Sheet Arrangements The Trust has not engaged in any off-balance sheet arrangements. 12 Tabular Disclosure of Contractual Obligations As of December 31, 2011, the Trust’s known contractual obligations were as follows: Payment Due by Period Contractual Obligations Total Less than 1 Year 1-3 Years 3-5 Years More than 5 Years Long-term debt obligations $
